Name: Commission Regulation (EC) No 472/1999 of 3 March 1999 fixing the maximum export refunds for olive oil for the seventh partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 2269/98
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities4. 3. 1999 L 56/33 COMMISSION REGULATION (EC) No 472/1999 of 3 March 1999 fixing the maximum export refunds for olive oil for the seventh partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 2269/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EC) No 2269/98 (3) issued a standing invitation to tender with a view to determining the export refunds on olive oil; Whereas Article 6 of Regulation (EC) No 2269/98 provides that maximum amounts are to be fixed for the export refunds in the light in particular of the current situation and foreseeable developments on the Community and world olive-oil markets and on the basis of the tenders received; whereas contracts are awarded to any tenderer who submits a tender at the level of the maximum refund or at a lower level; Whereas, for the purposes of applying the abovemen- tioned provisions, the maximum export refunds should be set at the levels specified in the Annex; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The maximum export refunds for olive oil for the seventh partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 2269/98 are hereby fixed in the Annex, on the basis of the tenders submitted by 23 February 1999. Article 2 This Regulation shall enter into force on 4 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30. 9. 1966, p. 3025/66. (2) OJ L 210, 28. 7. 1998, p. 32. (3) OJ L 284, 22. 10. 1998, p. 25. EN Official Journal of the European Communities 4. 3. 1999L 56/34 ANNEX to the Commission Regulation of 3 March 1999 fixing the maximum export refunds for olive oil for the seventh partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 2269/98 (EUR/100 kg) Product code Amount of refund 1509 10 90 9100  1509 10 90 9900  1509 90 00 9100  1509 90 00 9900  1510 00 90 9100  1510 00 90 9900  NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.